Citation Nr: 0200040	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  99-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's request for waiver of recovery of a 
loan guaranty indebtedness in the amount of $7,026.11 plus 
accrued interest was timely filed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1970 to September 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1998 by the 
Committee for Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas.  A hearing was held at the RO before the 
undersigned Member of the Board in October 1999.  The appeal 
was remanded by the Board in January 2001.  The requested 
development has been completed, and the case is now ready for 
appellate review.

The Board notes that in a written statement dated in October 
2001, the veteran's representative requested that the VA 
consider terminating collection activity pursuant to 
38 C.F.R. § 1.942 on the basis that the VA will not be able 
to collect any substantial amount from the veteran.  That 
matter has not been considered by the RO and is not perfected 
for appellate review.  Accordingly, the Board refers that 
request to the RO for any appropriate action.


FINDINGS OF FACT

1.  The VA Debt Management Center sent a certified letter-
return receipt requested to the veteran on April 1, 1993, 
advising him that a loan guaranty indebtedness had been 
created, and that he had the right to request a waiver of 
recovery of the indebtedness within one year.

2.  The letter was received by the veteran on April 5, 1993, 
as is evidenced by the return receipt which he signed on that 
date.

3.  The veteran's request for a waiver of recovery of the 
indebtedness was not received until October 1998.

CONCLUSION OF LAW

The veteran's request for waiver of recovery of a loan 
guaranty indebtedness in the amount of $7,026.11 plus accrued 
interest was not timely filed.  38 U.S.C.A. § 5302(b) (West 
1991); 38 C.F.R. § 1.964(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the VA made a mistake by 
concluding that his request for a waiver was not submitted in 
a timely manner.  He asserts that he does not remember 
receiving any notice of his right to request a waiver or the 
time limit for doing so.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the decision and notification 
letter sent to the appellant informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The basic elements 
for establishing entitlement to a waiver of a loan guaranty 
indebtedness have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The Board also notes that in the SSOC the RO 
mistakenly cited the regulation applicable to waivers of 
overpayments rather than the regulation applicable to home 
loan guaranty debts.  However, this was harmless error as the 
veteran was previously notified in the decision of the 
provisions of the correct regulation.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The appellant has had a 
hearing.  Relevant documents from his loan guaranty folder 
have been associated with his claims file and are before the 
Board.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Some of the facts in this case are not in dispute.  The 
veteran previously obtained a loan to purchase a home, which 
he secured with financing obtained through a VA home loan 
guarantee program.  He subsequently defaulted on the loan, 
thereby resulting in a loan guaranty indebtedness.  The 
original amount of the indebtedness was $7,026.11.  

The VA Debt Management Center sent a letter to the appellant 
on April 1, 1993, advising him that a loan guaranty 
indebtedness plus accrued interest had been created, and that 
he had the right to request a waiver of recovery of the 
overpayment within one year.  In October 1998, the veteran 
requested a waiver of the loan guaranty indebtedness.  The 
request was submitted on a VA Financial Status Report form.  
As of that time, the amount of the debt and accrued interest 
was $8,741.16.  The request for a waiver was subsequently 
denied by the Committee in November 1998 on the basis that 
the request for a waiver was not filed in a timely manner.  
Under 38 U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. § 1.964(e) 
(2000), a request for a waiver of a loan guaranty 
indebtedness must be made within one year of the date of 
notification of the indebtedness by certified mail/return 
receipt requested. 

The veteran testified during a hearing held in October 1999 
that he did not recall receiving the April 1993 notice of his 
right to request a waiver.  He stated that in 1993 he was no 
longer living at the address of the home that had been 
foreclosed upon and was instead staying with some friends.  
He specifically denied remembering having signed for a 
certified letter, and said that perhaps his ex-wife might 
have signed for it.  He stated that he did not find out about 
the indebtedness until "early '94 or '96."  He further 
stated that he separated from his former wife in May or June 
of 1995, and the divorce became final "last March."  
Finally, the veteran conceded that he "might of, or could 
have gotten a letter," but that he did not recall because of 
the time he spent packing boxes and moving three kids around.  

After considering all of the evidence of record, the Board 
finds that the Committee was correct in denying the request 
for a waiver.  The record reflects that the VA Debt 
Management Center sent a letter to the appellant on April 1, 
1993, advising him that a loan guaranty indebtedness plus 
accrued interest had been created, and that he had the right 
to request a waiver of recovery of the overpayment within one 
year.  Although the claims file does not contain a copy of 
the actual letter sent to the veteran, the file does contain 
a copy of the form letter (DMC Letter 106, Form FL 4-475) 
which is sent by the Debt Management Center to all persons 
with a loan guaranty indebtedness.  The form letter contains 
a statement that the recipient owes a certain amount of money 
plus interest to the VA due to the fact that the VA was 
required to pay a claim under the home loan guaranty program.  
The letter includes a notice of rights regarding the right to 
dispute the amount of the debt, and also the right to request 
a waiver of the debt.  The letter explains that "a waiver 
means all or part of the debt may be forgiven."  Further 
information regarding the rights and instructions for 
requesting a waiver were provided on the back of the letter, 
and the recipient of the letter is advised in bold print to 
read them carefully.

Although the appellant may not recall having received this 
letter, the Board notes that the Debt Management Center has 
shown that such a letter would have been sent to the 
appellant in the regular course of business.  An electronic 
record of the mailing of that letter was maintained by the VA 
through the use of a computerized record-keeping system.  
There is no indication that the letter was returned.  On the 
contrary, a copy of a certified mail receipt signed by the 
veteran and dated April 5, 1993, shows that the notice of the 
debt was received by the veteran.  As explained above, this 
notice would also have included the information regarding his 
right to file a request for waiver, and the time limit for 
doing so.

With respect to any contention that the signature on the 
receipt is not the veteran's, the Board notes that the 
signature on the certified receipt appears to be identical to 
the veteran's signature as shown on the Financial Status 
Report form which he submitted in October 1998.  Moreover, 
the Board notes that the veteran's testimony that the letter 
might have been signed for by his ex-wife because he was 
separated from his wife at the time the letter was sent in 
April 1993 is contradicted by his own testimony that they did 
not separate until 1995.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims held that, with respect 
to an appellant's contention that he was never notified of a 
September 1990 RO decision or of his right to appeal that 
decision, the "presumption of regularity" applies to the 
mailing of notice of the September 1990 RO decision to the 
appellant at his last known address of record.  The Court 
stated that an appellant's mere assertion of non receipt of 
notice of an RO decision is not "clear evidence" to rebut 
the presumption of proper mailing.  As applied to the present 
case, the fact that the veteran does not recall receiving the 
notice of his right to request a waiver is not sufficient to 
show that he did not receive that notice, particularly in 
light of the signed receipt.

The Board notes that the applicable regulation, 38 C.F.R. 
§ 1.964(e) (2000), only provides that the time limit does not 
apply only in cases where the notice was sent by means other 
than certified mail/return receipt requested.  The regulation 
does not, however, provide for extension in circumstances 
where the appellant is distracted by other factors such as 
moving or caring for children.  Therefore, the circumstances 
such as those described by the veteran do not provide a valid 
excuse for failing to meet the VA time limit.

Finally, the Board notes that it is undisputed that the 
appellant's request for a waiver of a loan guaranty 
indebtedness plus accrued interest was not received until 
October 1998.  Thus, it was received several years after the 
expiration of the one year time limit for requesting a 
waiver.  Accordingly, the Board concludes that the 
appellant's request for waiver of recovery of a loan guaranty 
indebtedness in the amount of $7,026.11 plus accrued interest 
was not timely filed.


ORDER

As the request for a waiver of recovery of a loan guaranty 
indebtedness in the amount of $7,026.11 plus accrued interest 
was not timely filed, the appeal is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

